Henry, J. (dissenting).
In my opinion, causes of action 1 and 2 against the hospital were properly dismissed. Appellants’ only claims of negligence are administration of excessive open drop ether, insufficient determination of fetal heart rate, and oversedation. The record is devoid of any proof that an excessive amount of ether was ■ administered. There was no evidence of failure to properly take the fetal heart rate and there was no evidence that if it were not taken such omission could in any way contribute to the child’s condition. In opposing the motion to dismiss, plaintiffs’ attorney said that there was a question of fact for the jury as to whether 75 or 175 milligrams *197of demerol was administered. The burden of proof was on the plaintiffs to establish that the hospital nurses gave Mrs. Dowell 175 milligrams of demerol instead of the 75 milligrams ordered by her doctor. The only evidence on which plaintiffs base their claim is a nurse’s entry on the labor record of the numeral 75 written over the numeral 100. This entry standing alone and unexplained was ambiguous and was not evidence of the amount given. It could just as fairly and reasonably be inferred therefrom that the dose was 75 or 100 as it was to infer that it was 175. The nurse who made the entry testified that the actual dose was 75; that she wrote the figure 100 by mistake and then attempted to correct the error by writing the correct figure 75 over it. The amount of demerol given is listed ‘ demerol 75 mg.” on the medication record and “ demerol 75 mg.” on the newborn nursery record. The demerol was taken from a 30-centimeter bottle. A record was kept of each dose taken from the bottle with the name of the patient receiving it. This record shows that the amount withdrawn for Mrs. Dowell was 1% centimeters, which is equal to 75 milligrams. The record further shows that the amount withdrawn for her could not have exceeded that amount because such withdrawal, together with the recorded withdrawals for other patients, exhausted the 30-centimeter capacity of the bottle. ‘ Where, as here, there is no evidence that ought reasonably to satisfy a jury that the fact sought to be proved is established ’, the motion * * * should have been granted. (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241 * * *.) ” (Quinones v. St. Vincent’s Hosp. of the City of N. Y., 20 A D 2d 529, 530; Malone v. New York City Tr. Auth., 20 A D 2d 768; cf. Deutsch v. Doctors Hosp., 21 A D 2d 775.)
I do not agree with the majority that the interests of justice require a reversal of the judgment in favor of the defendant doctors. The court’s response to the requests to charge may have been indefinite and confusing, but it was not a fundamental error, an erroneous theory, or a wrong rule-of liability. Appellants’ attorneys were satisfied with it. They took no exception. They made no request or suggestion that the language should be clarified. In view of the overwhelming proof supporting the verdict, I do not think that the interests of justice require a reversal.
Bastow, Goldman and Noonan, JJ., concur in Per Curiam opinion; Williams, P. J., dissents in part and votes to affirm as to defendant doctors Remmer and Manogue, in opinion; Henry, J., dissents and votes to affirm, in opinion.
*198Judgment insofar as it dismisses causes of action 3, 4, and 5 affirmed; judgment insofar as it dismisses causes of action 1 and 2 reversed on the law and facts and a new trial granted as to said causes of action, with costs to appellants to abide the event.